Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 8, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151472 & (28)                                                                                       Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  ALESA JAMES CARR,                                                                                  Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 151472
                                                                   COA: 326782
                                                                   Oakland CC: 2013-810368-DM
  MICHAEL WAYNE CARR,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 17, 2015 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 8, 2015
         t0505
                                                                              Clerk